4:18-cv-03138-RGK-PRSE Doc # 107 Filed: 09/17/20 Page 1 of 2 - Page ID # 1639




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                               4:18CV3138

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

WADE STEPHENS JR. and
RAMON ESTEVEZ,

                    Defendants.



       On September 16, 2020, the Clerk of the Court received a letter from Plaintiff,
in which he requests the Clerk to notify the Controller at the Department of
Correctional Services that Plaintiff is not obligated to pay a $505.00 appellate filing
fee, as directed by the court’s Memorandum and Order of August 10, 2020. Treating
Plaintiff’s request as a motion to strike, it will be denied.

       As explained in the previous Memorandum and Order, the Prison Litigation
Reform Act makes prisoners responsible for their filing fees the moment the prisoner
brings a civil action or files an appeal, and the appellate filing fee is assessed when
the district court receives the prisoner’s notice of appeal. This payment obligation is
not released by a voluntary dismissal of the appeal. See Morrison v. Jone, No. 3:15-
CV-588-J-39JBT, 2019 WL 1856996, at *2 (M.D. Fla. Apr. 25, 2019) (citing cases).

      IT IS THEREFORE ORDERED:

       1.     Filing No. 106, Plaintiff’s motion to strike the court’s Memorandum
and Order of August 10, 2020, is denied. Plaintiff’s institution shall continue to
collect the required payments and forward them to the court.
4:18-cv-03138-RGK-PRSE Doc # 107 Filed: 09/17/20 Page 2 of 2 - Page ID # 1640




      2.     The Clerk’s Office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.

      Dated this 17th day of September, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
